In Prohibition. This cause originated in this court upon the filing of a complaint for a writ of prohibition. Upon consideration of relator’s request for alternative writ,
IT IS ORDERED by the court that an alternative writ be, and hereby is, granted, effective April 6, 1995, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before April 26, 1995, unless, upon good cause shown, the time is extended by the court; relator shall file her brief within ten days after the filing of evidence; and respondents shall file their brief(s) within twenty days after the filing of relator’s brief; and relator shall file her reply brief, if any, within five days after the filing of respondents’ brief.
IT IS FURTHER ORDERED by the court that proceedings in the case styled In the Matter of the Adoption of Glennoel Gretchen Reah Zschach, case No. 53261, in the Probate Court of Fairfield County, Ohio, be, and hereby are, stayed, until further order of this court.
Douglas and Pfeifer, JJ., dissent.
Wright, J., not participating.